Citation Nr: 1532315	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased initial disability rating for diabetes mellitus, type II, with mild bilateral non-proliferative retinopathy, currently rated as 20 percent disabling.

4.   Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 through June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, March 2010, January 2011, August 2012 and February 2013 rating decisions of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Huntington, West Virginia.  The RO has indicated that the instant appeal stems from the February 2013 rating decision alone.  The February 2013 decision, in pertinent part, denied entitlement to service connection for hypertension, continued the evaluation of 20 percent for the Veteran's diabetes mellitus, type II, with mild bilateral non-proliferative retinopathy, and denied entitlement to TDIU.  

However, in reviewing the complex history of this case, the Board observes that the Veteran was first granted service connection for diabetes mellitus in a July 2009 rating decision, with an evaluation of 20 percent effective March 18, 2008.  Within one year of this rating decision, the Veteran submitted statements that he changed medication and provided additional medical evidence.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Thus the July 2009 rating decision never became final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Similarly, after each of the subsequent rating decisions dated in March 2010, January 2011 and August 2012, significant new and material evidence in the form of medical evidence, lay statements and even VA examinations were received within one year of the rating decisions.  Accordingly those rating decisions also did not become final and the current appeal goes back to the initial rating from July 2009.  

The record reflects the RO first considered and denied a claim of service connection for hypertension in a September 2009 rating decision.  As further discussed in this decision, the Board concludes that the September 2009 rating decision was not appealed, and new and material evidence was not submitted within one year; therefore, the rating decision became final.  In February 2013, the RO considered and denied service connection for hypertension on the merits.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before it may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received to reopen the claim to service connection for hypertension, as set out on the title page.

The Board notes that the Veteran did not raise the issue of entitlement to TDIU in his March 2009 claim for service connection for diabetes mellitus, and this issue was not adjudicated prior to the February 2013 rating decision.  However, a request for TDIU constitutes an attempt to obtain an appropriate rating for a disability, rather than a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this reason, the claim of entitlement to TDIU is before the Board for the entirety of the period on appeal.

The Veteran has been granted separate compensable evaluations for diabetic nephropathy with transient edema of the bilateral lower extremities, secondary to diabetes mellitus, with an evaluation of 60 percent from October 21, 2008, and an evaluation of 80 percent from January 29, 2013.  Service connection for gastroesophageal reflux disease (GERD), secondary to diabetes, has been granted with an evaluation of 10 percent from March 18, 2009.  These disabilities are not presently on appeal.  The Veteran has also been granted service connection for ischemic heart disease, with an evaluation of 30 percent from November 9, 2010 - but this is attributed to the Veteran's in-service herbicide exposure and is also not on appeal as part of the claim for an increased evaluation for diabetes.

In his January 2014 substantive appeal to the Board, the Veteran requested a Travel Board hearing.  However, the Veteran indicated that he wished to withdraw this request in correspondence of August 2014.  The Board therefore considers the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has submitted a February 2013 letter from a private physician, J.Z., M.D., indicating that his service-connected diabetic nephropathy has worsened in severity.  The Veteran has thereby raised a claim to an increased rating for diabetic nephropathy, which has not been adjudicated.  See 38 C.F.R. § 3.157.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  In September 2009, the RO denied the claim of service connection for hypertension, finding that the evidence of record did not establish a nexus between service or service-connected diabetes and currently-diagnosed hypertension. The Veteran did not file a timely appeal to this rating decision and it became final.

2.  Additional evidence received since the September 2009 rating decision is new to the extent that it includes VA examinations, notes from the Veteran's treating physician, and a letter from his treating physician; it is also material as the private examiner has indicated that a worsening of the Veteran's service-connected nephropathy may have aggravated his hypertension

3.  Throughout the period on appeal, the Veteran's diabetes with bilateral mild non-proliferative retinopathy has required insulin and a restricted diet, but has not required restriction of activities.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria for reopening the claim for entitlement to service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Though the period on appeal, the criteria for an evaluation in excess of 20 percent for diabetes with bilateral mild non-proliferative retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.79, 4.115b, 4.119, Diagnostic Codes 6006, 6027, 6061-6066, 7522, 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim for a higher initial rating for his diabetes mellitus arises from the Veteran's disagreement with the initial rating assigned after service connection was granted in a July 2009 rating decision.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, no SOC was issued pursuant to the July 2009 rating decision.  

However, the Veteran was provided with VCAA notice of the evidence generally needed to support a claim to an increased rating for service-connected diabetes in letters of December 2009, May 2011, February 2012, and January 2013.  As discussed in the Introduction to this decision, the RO construed the Veteran's assertions of entitlement to an increased rating subsequent to July 2009 as new claims; although the Board finds that the July 2009 rating decision did not become final, the VCAA letters produced thereafter included information regarding the assignment of an increased evaluation; what actions the Veteran needed to undertake; and how VA would assist him in developing his claim.  Further, an SOC was produced with regard to the February 2013 rating decision in January 2014, with a Supplemental Statement of the Case produced in March 2014.  The Board finds, therefore, that the Veteran has received substantially complete notice regarding his claim to an increased initial rating. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues adjudicated herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as private medical records. 

Further, the Veteran was afforded VA medical examinations pertaining to his diabetes in June 2009, December 2009, December 2010, June 2012, and January 2013.  The Board finds that the VA medical examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent clinical features of the disability on appeal, and are adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duties to assist with respect to obtaining VA examination or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional evidence not yet received that is pertinent to the period on appeal.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  The Board has granted reopening of the claim for service connection for hypertension.  Accordingly, further discussion as to VCAA with regard to reopening issues is not required.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  The issues of entitlement to service connection for hypertension and entitlement to TDIU are discussed in the REMAND portion of this order.  


II. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, the Veteran filed a claim in March 2009, asserting (in pertinent part) that his hypertension had its onset in approximately 1997, and had been aggravated by his service-connected diabetes.  The claim was denied in a September 2009 rating decision.  The evidence of record included service treatment records showing no complaints of, treatment for, or diagnosis of hypertension; lay statements asserting service connection for hypertension; and a June 2009 VA examination report, which concluded that hypertension was not aggravated by military service or diabetes mellitus.  The examiner's conclusions were based upon the Veteran's report on examination that hypertension had not been diagnosed until 1994; the Veteran had been discharged from the military in 1970, and had not been diagnosed with diabetes until 1997.  The Veteran's hypertension pre-dated the onset of diabetes.  Moreover, all kidney tests and urine tests for microalbuminuria had been normal.  The rating decision found no evidence of hypertension during service, within one year of service and no nexus between the Veteran's current hypertension and military service or a service-connected condition.  

In November 2009, the Veteran filed a request for an increased diabetes evaluation, and a new VA examination was afforded the Veteran in December 2009.  In pertinent part, the VA examiner again concluded that the Veteran's hypertension was not related to service-connected diabetes, based upon the fact that hypertension had developed several years prior to a diabetes diagnosis.  The examiner noted borderline renal difficulty, likely related to hypertension, but indicated that diabetes played no role in the renal difficulty.  The Board finds that, although the December 2009 VA examination constituted new evidence relating to hypertension, it was not material, insofar as it did not establish that the Veteran's hypertension was related to service-connected diabetes or otherwise related to service.  Accordingly, the provisions of 38 C.F.R. § 3.156(b) do not apply.  

The Veteran did not file an appeal of the September 2009 rating decision, nor did he submit new and material evidence during the appeal period.  The September 2009 rating decision became final.  38 C.F.R. § 20.1103.  

In June 2011, the Veteran filed a new claim for service connection for hypertension, secondary to diabetes mellitus.  The pertinent evidence received subsequent to the September 2009 rating decision consists of a December 2010 VA examination which found the Veteran had early onset diabetic nephropathy, at least as likely as not caused by poorly controlled diabetes.  A January 2011 rating decision granted service connection for diabetic nephropathy.  A June 2012 VA examination report concluded that the Veteran's nephropathy had been caused by hypertension, but was aggravated by diabetes.  A February 2013 letter from the Veteran's private physician indicated that his diabetic nephropathy had worsened, which necessitated additional medication to control both nephropathy and blood pressure.  

Reading the evidence most broadly in favor of the Veteran, the February 2013 physician letter could suggest a relationship between the service-connected nephropathy and his hypertension as both are increasing in severity and treated with the same medication; therefore, it relates to facts necessary to substantiate the claims and was not of record prior to the September 2009 rating decision.  Accordingly, new and material evidence has been submitted, and it is appropriate to reopen the claim to service connection for hypertension.  The appeal will be granted to this extent.


III.  Entitlement to an Increased Evaluation for Diabetes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Review of the entire recorded history of a disability is necessary in adjudicating a claim for an increased initial rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The July 2009 rating decision granted an initial evaluation of 20 percent for diabetes mellitus, effective March 18, 2008, which was continued in the March 2010 rating decision.  The January 2011 rating decision characterized the Veteran's diabetes mellitus to include mild bilateral non-proliferative retinopathy, and continued the evaluation of 20 percent.  August 2012 and February 2013 rating decisions on appeal have continued an evaluation of 20 percent for the Veteran's diabetes mellitus type II, with bilateral mild non-proliferative retinopathy.  

Diabetes mellitus is evaluated under Diagnostic Code 7913, which awards an evaluation of 20 percent for diabetes requiring insulin and a restricted diet, or; oral hypoglycemic agent and a restricted diet.  Diabetes controlled through insulin, restricted diet, and regulation of activities warrants an evaluation of 40 percent.

An evaluation of 60 percent is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

An evaluation of 100 percent is warranted for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The rating schedule provides for evaluating retinopathy based on visual impairment due to the retinopathy, or on the frequency of incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006.  For visual impairment to be compensable (rated at 10 percent or higher) vision in at least one eye must be 20/50 or worse, and vision in the other eye must be 20/40 or worse.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.

The rating schedule does not provide a specific diagnostic code for evaluating ED.  The schedule provides for a 20 percent rating if there is deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  With regard to reproductive system disorders, the regulations provide for consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss or loss of use of a creative organ.

The Veteran was evaluated by private physician A.M., M.D., in April 2008.  The Veteran's medical history was consistent with non-insulin-dependent diabetes.  Visual acuity was 20/25 in his left eye, 20/70 in the right eye, with the latter attributed to vitreomacular traction.  The Veteran underwent surgery to correct this condition in June 2008.  The Veteran's diabetes was considered to be "very mild", and A.M. recommended the Veteran continue to control his blood sugar and blood pressure.

In a February 2009 treatment session with private physician R.M., M.D., the Veteran reported that he had been unable to exercise regularly due to his job, and hoped to exercise more often following his retirement later in the year.  The Veteran noted that he had "slipped up" in his dietary control over the holidays.  Although offered additional medication, the Veteran preferred to improve his diabetic control through diet and additional exercise.

February 2009 notes from A.M., M.D. indicated that the Veteran had developed a "typical post vitrectomized cataract" in his right eye, following surgery to correct his macular hole.  The Veteran's vision was 20/20 in his left eye, 20/70 in his right eye, and he reported "halos" around lights, especially in the evening and in the right eye.  This symptom was attributed to the Veteran's cataract.

On a VA diabetes examination in June 2009, it was noted that the Veteran's diabetes had been diagnosed following a routine laboratory test in 1997.  The Veteran's diabetes was stable, and treated with oral Metformin, Glimepiride, and Januvia.  The Veteran had been instructed to follow a restricted diet.  No side effects of treatment were reported.  No history of hospitalization, hypoglycemia, or ketoacidosis was reported.  The Veteran denied symptoms of cardiac disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, or genitourinary disorders.  At a concurrent June 2009 VA eye examination, the examiner concluded that the Veteran had no diabetic retinopathy or clinically significant macular edema in either eye.  The Veteran's history of macular hole and cataract surgery in the right eye was unrelated to diabetes, as diabetes does not cause macular holes, and macular hole surgery was the likeliest cause of the Veteran's cataract.  The Veteran's visual field was normal on examination bilaterally, no diplopia was present, and the Veteran's best-corrected visual acuity at distance was 20/20.

A September 2009 letter from R.M., M.D. reported the Veteran had a history of type two diabetes, GERD, hypertension and hyperlipidemia.  This letter discussed the relationship between the diabetes and GERD but did not discuss the severity of the diabetes.  A November 2009 letter from private physician R.M., M.D. indicated that the Veteran had been taken off of Metformin and placed on insulin to aid in controlling his diabetes.  A November 2009 letter from the Veteran asserted that this medication change warranted an increase in his evaluation for diabetes. 

Notes from a January 2010 examination with private physician R.M., M.D., indicated that the Veteran had "not been exercising recently because of the weather," and that the Veteran had been significantly disabled due to arthritis of the knee; however, he was doing better following his July 2009 left knee replacement.  The Veteran's diabetes was noted not to be at optimal control, and he was referred to an endocrinologist and nephrologist.  R.M. counseled the Veteran on diet, exercise, and weight loss.  A February 2010 letter from R.M. noted that the Veteran had been referred to an endocrinologist and nephrologist, that the Veteran's diabetes control had worsened, and that he had renal insufficiency.
  
On a VA diabetes examination in December 2009, it was noted that the Veteran's diabetes was treated with oral medication and with insulin injected once per day.  Treatment with insulin had begun roughly six weeks previously.  The Veteran stated that his diabetes was stable, and that he had not been instructed to restrict his diet.  There was no history of ketoacidosis or hypoglycemic reactions.  The Veteran denied symptoms of peripheral vascular disease of the lower extremities, neurovascular disease, peripheral neuropathy, gastrointestinal disorders, genitourinary disorders, or other diabetic complications.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  Examination of pupillary reaction to light, visual acuity, visual fields, and funduscopic exam were normal.  Cataract examination was normal in the left eye, but not the right.  The examiner found no diagnosis of diabetic visual impairment, kidney disease, neurologic disease, peripheral edema, or other diabetic conditions.  In the examiner's view, the Veteran's diabetes was poorly controlled, and the Veteran had "no clue" regarding diet; per the Veteran, no instruction had been provided regarding sugar control.

In a May 2010 letter, private endocrinologist S.S., M.D. noted that the Veteran's blood sugar had been "running really good," but that he had occasional hypoglycemia in the morning.  The Veteran had never passed out due to this condition.  The Veteran was assessed with probable insulin deficiency, and "most likely" postprandial hyperglycemia.  The Veteran was instructed to reduce his insulin dosage, placed on Humalog, and instructed to check his blood sugar 3-4 times a day.  The Veteran's insulin dosage was increased from 40 to 45 units two weeks later, but no instances of hypoglycemia or hyperglycemia symptoms were noted.  Findings were unchanged on examination in June 2010. 

In a May 2010 letter, the Veteran asserted that his use of injected insulin and adjustments to oral medication warranted an increased evaluation for diabetes. 

On a VA diabetes examination in December 2010, it was noted that the Veteran's diabetes was treated with diet, oral hypoglycemic medications, and with insulin injected once per day.  There was no history of ketoacidosis or hypoglycemic reactions.  The Veteran denied symptoms of peripheral vascular disease of the lower extremities, neurovascular disease, peripheral neuropathy, gastrointestinal disorders, genitourinary disorders, or other diabetic complications.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  The Veteran's diabetic visual symptoms at the time of examination consisted of intermittent blurred vision, and diabetic nephropathy was noted to cause fatigue.

In a February 2011 letter, private endocrinologist S.S., M.D., indicated that the Veteran had been on insulin to treat his diabetes since December 2009, and that he suffered from episodes of hypoglycemia "which could be very dangerous if not treated promptly."  It was necessary for the Veteran to check his blood sugar at least three to four times a day, take insulin accordingly, and eat regularly to prevent hypoglycemia.  The Veteran "should be allowed ample time to eat and take his insulin in order to keep his blood sugar under control."

"Diabetes progress sheets" completed by S.S. from November 2010 through December 2011 noted that the Veteran had denied blurry vision, and generally denied other diabetes complications.  A March 2011 progress sheet noted that the Veteran complained of neuropathy symptoms, but denied chest pain, intermittent claudication, feet ulcers and diarrhea.  The Veteran was not hypoglycemic.

On a VA diabetes examination in June 2012, it was noted that the Veteran's diabetes was treated with a restricted diet and insulin injected more than once per day.  The Veteran visited his diabetic care providers for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had not been hospitalized for episodes of ketoacidosis or hypoglycemia within the past twelve months.  The Veteran had not experienced progressive unintentional weight loss or strength loss due to diabetes.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities as part of medical management of his diabetes, and indicated that he had no functional limitations due to diabetes.  

An August 2012 letter from private physician S.S. indicated that the Veteran must eat something with an adequate amount of sugar when his blood sugar suddenly drops; the best source for this would be glucose tablets.  The Veteran's diabetes could cause poor blood circulation, which in turn could cause swelling in the extremities; the Veteran's physical activities would be restricted when this happened.

In October 2012, the Veteran submitted a written statement asserting that the August 2012 letter from S.S. supported his view that diabetes had imposed restrictions upon his physical activity.  In particular, the Veteran asserted that S.S. had indicated his blood sugar limited his activity level, and that swelling in his legs and feet would also limit his activities.

On a VA diabetes examination in January 2013, it was noted that the Veteran's diabetes was treated with insulin injected more than once per day.  The Veteran visited his diabetic care providers for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had not been hospitalized for episodes of ketoacidosis of hypoglycemia within the past twelve months.  The Veteran had not experienced progressive unintentional weight or strength loss due to diabetes.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities as part of medical management of his diabetes, and the sole functional limitation due to diabetes was a need for regular meals.

The January 2013 VA examination noted that the Veteran has developed diabetic nephropathy, and that his diabetes had led to ischemic heart disease.  Per a June 2012 VA stress test, the Veteran achieved a maximum workload of 7 METS, with testing stopped due to fatigue.  Per the examination report, this METS level is consistent with activities such as golfing without a cart, mowing a lawn with a push mower, or heavy yard work such as digging.  The Veteran's nephropathy caused persistent proteinuria (albuminuria), as well as transient edema.  The Veteran's nephropathy did not impact his ability to work, but his ischemic heart disease would keep him from doing heavy work.

A February 2013 letter from private physician M.Z., M.D., indicated that the Veteran had been prescribed Losartan for renoprotection and blood pressure control in January 2013.  The Veteran's microalbuminuria, which had been 165 mg in September 2012, had worsened to diabetic nephropathy, with 24-hour urine protein collection of 345 mg.  The Veteran's blood pressure was at 159/84 in the sitting position, and 155/81 in the standing position.  The Veteran was also prescribed Furosemide to treat his lower extremity edema.  An attached treatment record indicated that the Veteran's hypertension was uncontrolled.  The Veteran was counseled on the need for salt and fluid restriction, as well as a low cholesterol diet.

In his January 2014 substantive appeal to the Board, the Veteran stated that, "Although my diabetes is under control with the insulin and the oral medications, I cannot perform strenuous activities such as shoveling snow or mowing my nephew's lawn without experiencing drops in my blood sugar.  My doctor has prescribed the glucose tablets for me, which I purchase at the local RiteAid Pharmacy; this is due to the diabetes as a stand-alone disability without regard for my other service-connected conditions, which also limit physical activities.  I will provide a medical statement from my physician."

A January 2014 letter from S.S. indicated that it was very important for the Veteran to carry glucose tablets to treat low blood sugar, as low blood sugar could present a dangerous condition.  Because the Veteran had diabetes, he was more likely to have episodes of hypoglycemia or low blood sugar.

On VA examination in June 2014, the Veteran was diagnosed with erectile dysfunction, which was found to be at least as likely as not due to his service-connected diabetes.  The Veteran further complained of pain and aches in his feet after walking a long distance; these would clear up after a half hour rest.  The Veteran had no persistent paresthesias or numbness, and was on no medication for this condition.  On examination, upper and lower extremity strength, reflexes, and sensation testing were normal, and the examiner concluded that the Veteran did not have peripheral neuropathy.

The criteria for the higher 40 percent rating under DC 7913 have not been met.  The criteria for a higher rating under this diagnostic code are conjunctive, not disjunctive.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  That is, there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities to merit an evaluation of 40 percent or higher.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted to manage the diabetes mellitus.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus was treated by diet, oral medication, and insulin during the period on appeal.  These manifestations meet the criteria for a 20 percent rating.  However, the Veteran is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, VA examination reports of December 2009, December 2010, June 2012, and January 2013 specifically noted the Veteran was not medically restricted from performing strenuous activity.

Further, in February 2009, the Veteran opted to increase his exercise level, as well as efforts to improve his diet, in lieu of increased medication for diabetes management.  In January 2010, the Veteran's physician counseled him to improve his exercise and diet.  

Here, the Board must emphasize a crucial distinction.  An evaluation of 40 percent under DC 7913 does not merely require evidence that the Veteran experiences limitations in his activities as a result of his diabetes, but that it is medically necessary for him to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007); see also 38 C.F.R. § 4.119, DC 7913 (defining term within criteria for a 100 percent rating).  For example, the Court in Camacho explained that an opinion from an employer that a Veteran should not drive was not based on an individualized assessment of the Veteran or constitute competent medical evidence that the diabetes actually made it unsafe to drive.  Camacho at 365.  The Court noted that VA's intention in drafting the current version of the Diagnostic Code had been to ensure that the rating reflected how well diabetes had been controlled.  Id. at 363.  Further, the Court observed that the VA Clinician's Guide instructed examiners to "[i]nclude any restrictions of diet or physical activities and any weight loss."  Id. at 364.  Just as with restrictions in diet, the essential characteristic of regulation of activity under DC 7913 is medical instruction.  

The Veteran's January 2014 substantive appeal indicated that he avoided strenuous activity lest such activities provoke hypoglycemia, and stated that his prescription for glucose tablets was evidence of his need for activity regulation.  In support of his claim the Veteran submitted an August 2012 statement of S.S. that noted that when the Veteran's blood sugar dropped it would cause poor blood circulation which would cause swelling in the extremities and when that happened physical activities would be restricted.  Dr. S.S. never indicated that strenuous occupational and recreational activities must generally be avoided to control diabetes.  Rather, this statement reflected that limited physical activities would be the effect of uncontrolled diabetes.  The January 2014 letter from S.S. indicated that it was necessary for the Veteran to carry glucose tablets, this physician declined to identify any activities that the Veteran must avoid.  Moreover, the Veteran conceded, in his substantive appeal, that his physician would not provide a letter excusing him from work.  

The Veteran is competent to report his diabetes symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a showing that regulation of activities is medically necessary for control of diabetes requires medical evidence, not merely lay evidence.  See Camacho at 363.  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In February 2011, August 2012, and January 2014 letter, the Veteran's physician emphasized the need for the Veteran to control his diet and blood sugar, but identified no requirement for the Veteran to avoid strenuous activities to control his diabetes.

In arguing for a higher rating, the Veteran has alleged that his diabetes required him to avoid his customary shift work.  In his January 2014 Substantive Appeal, the Veteran asserted that his doctors had told him he could not do shift work because he needed a regular schedule and regular meals.  However, the Veteran noted that his doctor would not provide a release from work when he was assigned to a shift work position.  The Board notes that, while his physician did provide a February 2011 letter indicating the Veteran must check his blood sugar several times per day, inject insulin accordingly, and be afforded adequate time for regular meals, this letter did not preclude shift work.  August 2012 and January 2014 private physician letters also noted that the Veteran must carefully regulate his blood sugar, but did not instruct him to avoid shift work.  

The Veteran is competent to relate information, including instructions, provided by his physicians.  See, e.g.,  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may be competent to relate a diagnosis by a medical professional).  However, the Veteran's assertion that he was instructed to avoid shift work for medical reasons is not entirely consistent with his statement that his treating physician declined to provide a work release letter to this effect.  No physician letters of record instruct the Veteran to avoid shift work. 

Most importantly, the Board finds that the asserted restriction on shift work would not constitute "regulation of activities" as contemplated by DC 7913.  The Veteran has asserted that he was instructed to avoid shift work for the sake of compliance with instructions to maintain a regular schedule and diet, rather than because of a need to regulate strenuous occupational activities.  The Board finds this evidence does not support a finding that the Veteran's diabetes required a regulation of activities.  Rather, the need for a schedule that can commodate dietary restrictions, and the use of insulin and oral medication to control blood sugar, is contemplated within the criteria for an evaluation of 20 percent under DC 7913.  

For the foregoing reasons, the Board concludes that the Veteran's diabetes has not medically required regulation of strenuous activities during the period on appeal.  Such regulation is a prerequisite for an evaluation of 40, 60, or 100 percent under Diagnostic Code 7913.  The criteria for rating diabetes are conjunctive, that is, each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  Moreover, the record does not reflect that the Veteran has experienced episodes of ketoacidosis or hypoglycemia requiring hospitalization, twice-monthly physician visits, or weekly physician visits, as required for evaluations of 60 or 100 percent.  An evaluation of 100 percent would additionally require a progressive loss of weight or strength due to diabetes, which has not been shown in the record.  Accordingly, a schedular evaluation for diabetes mellitus in excess of 20 percent is not warranted.

The Board has also considered whether compensable schedular evaluations are warranted for the Veteran's erectile dysfunction and diabetic retinopathy, as directed by Diagnostic Code 7913, Note 1 ("Noncompensable complications are considered part of the diabetic process under diagnostic code 7913").

The Veteran's erectile dysfunction has been associated with his service-connected diabetes, however, it has been afforded a noncompensable evaluation under Diagnostic Code 7522.  It is important to note that the Veteran is in receipt of Special Monthly Compensation pursuant to 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ.  Erectile dysfunction is rated as compensably disabling only where deformity of the penis and loss of erectile power are both present.  38 C.F.R. § 4.119, DC 7522 (2014).  

On VA examination in June 2014, the Veteran reported that beginning in January 2014, he had only partial erections, but could still complete intercourse.  His penis showed no deformity, and the examiner opined that early erectile dysfunction was likely related to diabetes mellitus. The penis, testes, and epididymis were normal on examination.  Accordingly, as the Veteran's erectile dysfunction has not been productive of any deformity, the disability does not warrant a compensable schedular rating.

The Veteran has been diagnosed with mild nonproliferative diabetic retinopathy of both eyes, but has not been afforded a separate compensable evaluation for this condition.  The rating criteria for retinopathy are addressed by 38 C.F.R. § 4.79 , Diagnostic Code 6006, which provides a compensable rating for incapacitating episodes of retinopathy having a total duration of at least one week, but less than two weeks in the prior twelve months.  An "incapacitating episode" is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other medical provider.

A December 2010 VA optometry examination found 20/20 vision in both eyes, with an assessment of mild non-proliferative diabetic retinopathy in both eyes and no clinically significant macular edema.  "Diabetes progress sheets" completed by S.S. from November 2010 through December 2011 noted that the Veteran had denied blurry vision.  The Veteran has not subsequently asserted a worsening of his diabetic retinopathy.  A June 2009 VA examiner also noted that the Veteran had undergone macular hole repair in the right eye in 2008, with cataract removal in 2009, but indicated that it was less likely than not either condition was caused by or a result of diabetes; there is no correlation between macular holes and diabetes, and the cataract was most likely caused by the macular hole surgery. 

There is no indication in the record that the Veteran's mild retinopathy has caused any incapacitating episodes.  The December 2010 VA examination report and subsequent private treatment notes reflect that there was no decrease in visual acuity or other visual impairment.  Consequently, the Board finds that diabetic retinopathy is a noncompensable complication to be considered as part of the diabetic process under Diagnostic Code 7913.

The Board observes that service connection for bilateral lower extremity neuropathy, secondary to diabetes, was denied in a July 2014 rating decision, and has not yet been appealed.  Accordingly, the severity of the Veteran's asserted neuropathy is not before the Board.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's diabetes is controlled with insulin and a restricted diet, and accompanied by noncompensable complications of erectile dysfunction and diabetic retinopathy.  These factors are addressed by the criteria in the rating schedule, and the schedule provides for higher ratings for greater levels of disability.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, it is not necessary to refer the Veteran's diabetes and complications of diabetes for consideration of extraschedular ratings.

In sum, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, or separate compensable schedular evaluations for retinopathy or erectile dysfunction.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the application for service connection for hypertension is reopened.  

An evaluation in excess of 20 percent for diabetes with bilateral mild non-proliferative retinopathy is denied.


REMAND

A preliminary review of the record discloses that further development is necessary.

With regard to the Veteran's hypertension, June 2009 and December 2009 VA examinations concluded that the Veteran's diabetes had developed subsequently to his hypertension, and therefore had not caused hypertension.  Further, the Veteran's hypertension had not been aggravated by diabetes.  However, the Board notes that the June 2009 opinion pre-dated the Veteran's development of the currently service-connected kidney condition, and the December 2009 opinion found that the kidney condition was not related to diabetes.

The June 2012 VA examiner prepared a September 2012 addendum opinion.  This opinion observed that the Veteran's hypertension had been diagnosed prior to his diabetes mellitus, and therefore concluded that the hypertension had not been caused by service-connected diabetes.  The examiner further indicated that the Veteran's nephropathy was secondary to the Veteran's hypertension, but had been aggravated by diabetes mellitus.  Further, the examiner found that the Veteran's diabetes mellitus had not aggravated the Veteran's hypertension; insofar as the hypertension was well-controlled, no aggravation had occurred.  

However, in January 2013, private physician J.Z., M.D., indicated that the Veteran's microalbuminuria had worsened to Diabetic Nephropathy since September 2012, and the Veteran's hypertension was uncontrolled.  Additional medication had been prescribed for both renoprotection and blood pressure control.  Moreover, in his March 2013 notice of disagreement, the Veteran asserted that hypertension was secondary to his service-connected nephropathy or his service connected heart condition. 

Insofar as the medical record indicates that the Veteran's hypertension has worsened contemporaneously with his nephropathy, the Board finds that the "low threshold" to VA's duty to obtain a medical opinion regarding a nexus between the Veteran's service-connected kidney disease and aggravation of hypertension has been met.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An addendum medical opinion on this question should, therefore, be obtained on remand.

With regard to the claim of entitlement to TDIU, the Veteran's notice of disagreement observed that he had not been afforded a VA medical examination with an opinion considering the effect of all of his service-connected disabilities upon his ability to work.  VA need not obtain such an opinion when separate and individually adequate medical opinions address the impact on employability resulting from independent disabilities; in such cases, the Board may assess the aggregate impact without medical input.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, however, the Board finds that the Veteran's claim to TDIU has become inextricably intertwined with the claim to an increased rating for diabetic nephropathy.  Therefore, while the Board regrets the delay in deciding the claim to entitlement to TDIU, this claim must be remanded to allow the AOJ to develop and adjudicate the new claim for an increased rating for nephropathy.  

On remand, the Veteran should be afforded the opportunity to identify and/or submit pertinent VA and non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for currently claimed conditions.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After all records requested above have been obtained, contact the examiner who conducted the January 2013 VA examination, or a suitable replacement, and ask the examiner to review the record and prepare an addendum to the medical opinion.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current hypertension is causally related to his active service, any incident therein.

(b) Whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current hypertension is causally related to a currently service-connected condition.  The Veteran is currently service connected for diabetes, diabetic nephropathy with edema, ischemic heart disease, gastroesophageal reflux disease and erectile dysfunction.

(c) Whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current hypertension was aggravated (increased in severity) by a currently service-connected condition.  The Veteran is currently service connected for diabetes, diabetic nephropathy with edema, ischemic heart disease, gastroesophageal reflux disease and erectile dysfunction.

If the examiner finds that the hypertension was aggravated by a service-connected condition, the examiner should report the degree of severity of the hypertension before the onset of aggravation (baseline) and report the current level of severity of the hypertension.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

3.  After any records requested above are obtained, schedule the Veteran for a VA examination to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

4.  After undertaking any additional development deemed appropriate, to include additional examinations if necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


